Citation Nr: 0516710	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-37 092	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of overpayment of 
educational benefits in the amount of $7,002.21 was timely 
filed.







ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran's active duty ended on July 21, 1990.

This appeals comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from a 
retroactive adjustment to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  In a letter 
dated August 20, 2002, the North Little Rock Regional Office 
notified the veteran that their file showed that he had 
attended Associated Builders and Contractors (ABC) through 
May 1, 1998 and that VA paid him for an on-the-job-training 
(OJT) program with Webb Wheel from January 1998 through July 
2000.  Instead of certifying to ABC the hours the veteran was 
in the OJT program on a monthly basis, Webb Wheel, who was 
not authorized as a certifying official for VA purposes, 
submitted the paperwork directly to VA.  The veteran was 
asked to submit information documenting when he attended ABC 
and certification from Webb Wheel that he was in an OJT 
program and the amount of hours worked each month.  The 
letter indicated that, if the information was not received by 
September 20, 2002, the Muskogee RO would be contacted to 
reflect an overpayment in educational benefits from June 1, 
1998 through July 2000.  This letter does not contain 
information regarding the veteran's right to request a waiver 
of his debt.  In an unstampdated response, the veteran 
indicated that ABC had lost all of his records of attendance 
and he enclosed certification from Webb Wheel stating that he 
had worked 40 hours from January 1998 through July 2000.

In an e-mail message dated in late August 2002, the VA 
compliance survey specialist noted that ABC had had their 
approval withdrawn due to poor recordkeeping, etc. and that 
the veteran stated that he was told by someone at the school 
that he should continue sending monthly certifications to VA.  
The specialist asked if the latter would be considered 
administrative error.  She also questioned whether the 
veteran's overpayment could be reduced, if VA was willing to 
approve OJT effective back to 1998 and the hours were 
confirmed.  

In February 2003, the Atlanta Regional Office provided the 
veteran with an audit of his Chapter 30 educational benefits 
showing $7,002.21 as the amount of debt from January 1, 1998, 
not May 1, 1998, through July 22, 2000.  This letter does not 
contain information regarding the veteran's right to request 
a waiver of his debt.

On April 6, 2003, the veteran submitted a VA Form 20-5655, 
Financial Status Report (FSR), which he maintains included a 
request for a waiver of his debt.

In May 2003, the COWC denied the veteran's request for waiver 
as untimely, indicating that he was notified of his debt on 
August 20, 2002 and his request for waiver was not received 
until April 6, 2003, more than 180 days later.  On August 7, 
2003, the RO received a notice of disagreement (NOD) with 
that denial. 

An applicant has 180 days from the date of notification of an 
indebtedness in order to request relief from recovery of 
overpayment of benefits.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(b), 3.1(q) (2004).  The 180-day period can 
be extended if the individual requesting a waiver 
demonstrates that there was a delay in the receipt of the 
notice as a result of an error by VA or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates a delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 
1.963(b), 3.1(q).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In the present case, although the veteran has not 
specifically alleged non-receipt or a delay in receipt of the 
notice of indebtedness, the record contains contradictory 
information regarding the certified date of notification and 
receipt of the waiver request.  The presumption of regularity 
discussed by the United States Court of Appeals for Veterans 
Claims (Court) in Jones is undermined by the conflict 
surrounding the date of notification and receipt of the 
veteran's waiver request.  

The Debt Management Center (DMC) referral form received by 
the COWC in August 2003 shows that the veteran was first 
notified of his debt in a letter sent July 5, 2003, and that 
the veteran's waiver request was received timely on July 28, 
2003.  While the November 2003 statement of the case (SOC) 
reflects that the veteran was notified of his debt by letter 
dated August 20, 2003 and that his request for waiver was 
received prior to that on May 29, 2003.

A bulletin issued by the VA Office of Financial Policy in May 
1999 provides the procedure for waiver requests referred by 
the Veterans Benefits Administration DMC to the COWCs.  See 
OF BULLETIN 99.GC1.04 (May 14, 1999).  The Board notes that 
the DMC does not maintain hard copies of its notification 
letters, but instead maintains a chronological history in its 
master files.  In this case, given the veteran's comments in 
his NOD, it would appear that a notification letter from the 
DMC was sent to the veteran, although it cannot be confirmed 
when the letter was sent, or otherwise what was contained in 
the letter.  As such, the Board is unable to determine 
whether the appellant has been afforded all appropriate due 
process.

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from the DMC 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2) a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that reflects the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen and a copy of the type of 
form letter sent to the debtor; and (3) a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
The RO's COWC is to make the written declaration, the CAROLS 
screen printout (with the statement of explanation), the copy 
of the VA form letter sent to the debtor, and the copy of the 
debtor's response a part of the permanent record.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  To properly 
review the issue on appeal, the Board must have access to all 
of the documents utilized by the RO and the COWC in rendering 
a decision on the denial of the appellant's waiver request as 
untimely. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to obtain a copy of the notification 
letter regarding the overpayment of 
$7,002.21 and the time limit for 
requesting waiver of such overpayment 
from the DMC and associate it with the 
claims file.  See OF BULLETIN 99.GC1.04 
(May 14, 1999).  

If a copy of this letter cannot be 
obtained, the RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran; and (3) a 
copy of any correspondence received from 
the veteran in response to the initial 
notice of indebtedness and right to 
request waiver.  The RO should document 
its efforts to obtain these records.

2.  After the actions requested above 
have been completed to the extent 
possible, as well as any other action 
deemed necessary, the COWC should review 
the evidence and determine whether the 
appellant's waiver request was timely 
submitted.  A formal, written record of 
the COWC's decision should be prepared 
and placed in the claims file.
 
3.  If any determination of the COWC 
remains unfavorable to the appellant, he 
should be furnished a supplemental 
statement of the case, which sets forth 
and considers all of the applicable legal 
criteria pertinent to this appeal.  The 
appellant should be given the opportunity 
to respond.  

The purpose of this remand is to afford the appellant with 
due process of law.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of  
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


